Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (PGPUB 2017/02373377), and in view of Uryu (US 8,941,337).
With respect to claim 1, Furukawa teaches an abnormality detection device comprising: 
an inverter (3a) configured in a bridge form of multiple phases between a power supply line and a ground line (B+) connected to a DC power supply and having a high-side switching element (31u-v-w) and a low-side switching element (32u-v-w) as bridge arms connected in series in each phase to convert a power of the DC power supply and supply a converted power to each phase winding of an AC motor (2) of multiple phases; 
multiple motor relays (34u-v-w), each provided in a motor current path (v1-w1-u1) between an inter-arm connection point between the high-side switching element and the low-side switching element of each phase and the phase winding of each phase to conduct and cut off the motor current path (paragraphs 0071/72); 
pull-down resistors (33u-v-w), each connecting the inter-arm connection point of each phase and the ground; 

driver circuits (11a/b) packaged within a driver circuit IC and provided to output gate signals to the high-side switching element and the low-side switching element of the inverter, respectively, wherein at least a part of the pull-up resistors or the pull-down resistors (33u-v-w)  is mounted within the driver circuit IC including the driver circuits.
Furukawa does not teach pull-up resistors, each connecting the power supply line and the inter- arm connection point of each phase.
Uryu teaches pull-up resistors (61,64,67), each connecting the power supply line and the inter- arm connection point of each phase.
Furukawa discloses the claimed invention except for explicitly stating pull up/down resistor are mounted on driver IC circuit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have control/power/inverter circuits combined into IC, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
With respect to claim 2, Furukawa teaches wherein: all the pull-down resistors (33u-v-w) of multiple phases are mounted within the driver circuit IC.
With respect to claim 5, Furukawa teaches wherein: the driver circuit IC is configured to have a function of supplying power (13) to the checking unit to thereby operate the checking unit.
With respect to claim 6, Furukawa teaches wherein: the AC motor is provided as a steering assist motor of a vehicle (paragraph 0029); and 

With respect to claim 7, Furukawa teaches wherein: all the pull-up resistors and the pull-down resistors of multiple phases are mounted within the driver circuit IC; and each pull-down resistor (33u-v-w) is formed of multiple resistors.
Allowable Subject Matter
Claim 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846